DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a computer-implemented method for generating a virtual game world for a computer game, comprising:
	determining a portion of a basemap for the virtual game world that is to be rendered;
	determining ground coverage for the at least a portion of the basemap; and
	facilitating rendering of the portion of the basemap with the ground coverage on a screen of a player's game play electronic device, the play's game play electronic device being associated with a player of the computer game;
	wherein the ground coverage determined for the at least a portion of the basemap is constructed from a plurality of layers, the plurality of layers including an elevation layer, a population layer, and a ground texture layer.	While rendering a virtual game world is well known and has been done extensively by the prior art, the prior art is silent on determining a portion of a basemap for the virtual game world wherein the ground coverage is constructed from a plurality of layers including an elevation, population, and ground texture layer. Sanz-Pastor and Benedetto, while disclosing rendering a virtual game world including ground coverage, they are both silent on the basemap being constructed in layers including an elevation, population, and ground texture layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715